DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 1 and 4 recite "the computer system" without proper antecedent basis. Appropriate correction is needed.
Claims 2-3 and 5-6 are also rejected as they depend from either claims 1 or 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0138343 A1 to Knowles et al. (hereinafter, “Knowles”) in view of US 2012/0053997 A1 to Garfinkle et al. (hereinafter, “Garfinkle”) and further in view of US 2012/0173305 A1 Bhaskaran (hereinafter “Bhaskaran”).

Claims 1 and 4:
Knowles discloses:
transmitting, by the mobile electronic device of the voter, authentication information associated with the voter, wherein the authentication information comprises at least one first personal identifier of the voter and at least one first device identifier of the mobile electronic device of the voter [¶0055, ¶0058, ¶0063]
after the voter has been authenticated based, at least in part, on the at least one first access instruction and the authentication information, receiving, by the mobile electronic device of the voter, based on the at least one first control number associated with the at least one first access instruction: i) corporate information identifying a plurality of corporate issues related to the corporate voting event of the publicly traded company whose shares are owned and/or managed by the voter, and ii) at least a portion of at least one first corporate document related to the corporate voting event, wherein the at least one first corporate document is available for access by the voter [Fig. 4, ¶0057-0060, ¶0064, ¶0070]
individually presenting, based at least in part on the corporate information, by the mobile electronic device of the voter, on a screen of the mobile electronic device, to the voter, a first corporate issue from the plurality of corporate issues and at least one first option to access the at least one first corporate document [Fig. 4, ¶0057-0060, ¶0064, ¶0070]
receiving, by the mobile electronic device of the voter, from the voter, based on a first single action performed by the voter with the mobile electronic device, a first vote on the first corporate issue immediately after the individually presenting, by the mobile electronic device of the voter, on the screen of the mobile electronic device, the first corporate issue and the at least one first option to access the at least one first document [¶0057-0060, ¶0064, ¶0070]
automatically transmitting, by the mobile electronic device of the voter, the first vote to the computer system, wherein the computer system records the first vote [¶0056-0060, ¶0064, ¶0070]
individually presenting, based at least in part on the corporate information, by the mobile electronic device of the voter, automatically after the mobile electronic device of the voter receives the first vote on the first corporate issue from the voter, on the screen of the mobile electronic device, to the voter, a second corporate issue from the plurality of corporate issues [Fig. 4, ¶0057-0060, ¶0064, ¶0070]
receiving, by the mobile electronic device of the voter, from the voter, based on a second single action performed by the voter with the mobile electronic device, a second vote on the second corporate issue immediately after the individually presenting, by the mobile electronic device of the voter, on the screen of the electronic device of the voter, the second corporate issue [¶0057-0060, ¶0064, ¶0070]
automatically transmitting, by the mobile electronic device of the voter, the second vote to the computer system, wherein the computer system records the second vote, wherein the first vote is transmitted by the mobile electronic device of the voter to the computer system before the second vote is transmitted by the electronic device of the voter to the computer system so as to result in: i) separate voting, by the voter, on each corporate issue from the plurality of corporate issues, and ii) separate recordation, by the computer system, of the first vote and the second vote [¶0056-0060, ¶0064, ¶0070]
allowing the voter, utilizing the mobile electronic device of the voter, to independently change at least one of the first vote and the second vote so as to result in the computer system recording for a tabulation at least one change in at least one of the first vote and the second vote [¶0059-0060, ¶0070]
Knowles does not disclose: 
transmitting, by a mobile electronic device of a voter, at least one first access instruction received by a voter, wherein the at least one first access instruction has been acquired by the mobile electronic device of the voter from at least one first access document, wherein the at least one first access instruction is encoded in at least one of: i) at least one first QR code, and ii) at least one first hypertext link, wherein the voter has received the at least one first access instruction based, at least in part, on the voter's ownership and/or management of at least one share of a publicly traded company, wherein the at least one first access instruction comprises at least one first control number associated with: i) the voter, and ii) a corporate voting event of the publicly traded company
wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter
wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter
Garfinkle discloses:
transmitting, by a mobile electronic device of a voter, at least one first access instruction received by a voter, wherein the at least one first access instruction has been acquired by the mobile electronic device of the voter from at least one first access document, wherein the at least one first access instruction is encoded in at least one of: i) at least one first QR code, and ii) at least one first hypertext link, wherein the voter has received the at least one first access instruction based, at least in part, on the voter's ownership and/or management of at least one share of a publicly traded company, wherein the at least one first access instruction comprises at least one first control number associated with: i) the voter, and ii) a corporate voting event of the publicly traded company [¶0015-0016, ¶0019, ¶0024, ¶0028]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and mobile electronic device of a voter of Knowles to include transmitting, by a mobile electronic device of a voter, at least one first access instruction received by a voter, wherein the at least one first access instruction has been acquired by the mobile electronic device of the voter from at least one first access document, wherein the at least one first access instruction is encoded in at least one of: i) at least one first QR code, and ii) at least one first hypertext link, wherein the voter has received the at least one first access instruction based, at least in part, on the voter's ownership and/or management of at least one share of a publicly traded company, wherein the at least one first access instruction comprises at least one first control number associated with: i) the voter, and ii) a corporate voting event of the publicly traded company, as taught by Garfinkle, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).
Knowles in view of Garfinkle does not disclose:
wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of 
wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter
Bhaskaran discloses:
wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter [¶0013-0015, ¶0025-0026, ¶0051-0052]
wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter [¶0013-0015, ¶0025-0026, ¶0051-0052]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and mobile electronic device of a voter of Knowles in view of Garfinkle to include wherein the individually presenting of the first corporate issue is based, at least in part, on (1) a content of the first corporate issue and (2) at least two of the following characteristics: a brand of the mobile electronic device of the voter, a model of the mobile electronic device of the voter, and a geographic location of the voter, and wherein the individually presenting of the second corporate issue is based, at least in part, on (1) a content of the second corporate issue and (2) at least two of the following characteristics: the brand of the mobile electronic device of the voter, the model of the mobile electronic device of the voter, and the geographic location of the voter, as taught by Bhaskaran, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR)..

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles in view of Garfinkle in view of Bhaskaran and further in view of US 8413882 B1 to Nidamarthi et al. (hereinafter, “Nidamarthi”).


Claims 2 and 5: 
Knowles in view of Garfinkle in view of Bhaskaran disclose all limitations of claims 1 and 4. Knowles in view of Garfinkle in view of Bhaskaran does not disclose:
wherein the transmitting, by the mobile electronic device of the voter, the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device [wherein the operation of transmitting the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device]
Nidamarthi discloses:
wherein the transmitting, by the mobile electronic device of the voter, the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device [wherein the operation of transmitting the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device] [Fig.5 515, Col.17 L5-10]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and mobile electronic device of a voter of Knowles in view of Garfinkle in view of Bhaskaran to include wherein the transmitting, by the mobile electronic device of the voter, the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device [wherein the operation of transmitting the at least one first access instruction is based at least in part on a third single action performed by the voter with the mobile electronic device], as taught by Nidamarthi, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR)..

Claims 3 and 6: 
Knowles in view of Garfinkle in view of Bhaskaran in view of Nidamarthi disclose all limitations of claims 2 and 5. Nidamarthi also discloses:
wherein the third single action is: tapping by the voter on a button of the mobile electronic device so as to cause the mobile electronic device to acquire the at least one first access instruction [wherein the third single action comprises is: tapping by the voter on a button of the mobile electronic device so as to cause the mobile electronic device to acquire the at least one first access instruction] [Fig.5 515, Col.17 L5-10]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685              

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685